Avenant n° 4.à l'accord constituant la clause sociale du cahier des charges du contrat de conci
n° 09/11, COTREFOR, Groupement Boyela

AVENANT N° 4. A L'ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES D
CONTRAT DE CONCESSION FORESTIERE CONCLU LE 09 MAI 2011 À BOYELA
COTREFORO9/11 (ex. GA 034/05)

REMARQUE PREALABLE :

Le Contrat de Concession Forestière n° 09/11 a un plan de gestion validé qui définit une
période d'exploitation de 2011 à 2014 et un plan d'aménagement en cours de validation.

La clause sociale initiale signée le 09 Mai 2011 à Boyela présentait des calendriers
prévisionnels basés sur la période d'exploitation correspondant au plan de gestion. L'année
1 des chronogrammes prévisionnels correspond à la première année indiquée dans la
période de mise en œuvre du plan de gestion.

Ainsi pour le présent avenant, les réalisations financées et réalisées sur l'avance de 10% du
montant des travaux sont incorporées dans le TO du chronogramme.

Le premier bloc quadriennal comprenant les AAC 1, 2, 3 et 4 est couvert par un seul accord
de clause sociale signé avec le groupement BOYELA, le seul qui était concerné par ce bloc.

Le présent avenant concerne la communauté locale des villages LISOKO, BONGILA et
NKONGA du groupement BOYELA.

. les réalisations prévisionnelles ainsi les dépenses y
afférentes se chiffrent à 338.000,00 $ (trois cent trente-huit mille dollars américains).

Cependant, il importe de signaler qu’une partie de l'AAC 4 est revendiquée par le
groupement voisin de LOMA qui n’a pas fait partie des pourparlers lors de la négociation de
la clause sociale initiale du fait que le bloc était entièrement consideré comme appartenant
au seul groupement de BOYELA.

Etant donné que la communauté locale du groupement Boyela est aussi bénéficiaire des
AAC 1, 2 et 3, la COTREFOR envisage de faire une conciliation des comptes après la
validation du plan d'aménagement.

BASANGA | BONGUDJU IKOFO BOYONGO | ISENGE | EFUMO RIGOBERT | BALONGO
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE | BOONA KANDUKI NKAKE

Eve 74

1/54 Secrétaire - Général

à

Avenant n° A-È l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Le présent avenant est conclu entre :
d'une part,

1° Les communautés locales des villages LISOKO, BONGILA et NKONGA du groupement
BOYELA ; représentés par les membres du Comité Local de Gestion « en sigle CLG » :

N°_| Nom Fonction

01 | BASANGA LOTUTU Fils Président

02_| BONGUDJU NGUWA Secrétaire rapporteur

03 | IKOFO BENKONGA Trésorière

04 _| BOYONGO ISENKIMBO Conseiller

05 | BALONGO NKAKE Conseiller

06 | ISENGE ISENGE Conseiller

07 | EFUMO BOONA Représentante de la société civile
08_| RIGOBERT KANDUKI Représentant concessionnaire

Et d'autre part,

2° La Société d'exploitation forestière dénommée COTREFOR Spri, immatriculée au
nouveau registre de commerce sous le numéro 45091 KIN, ayant son siège au numéro
3642, Boulevard du 30 Juin Gombe-Kinshasa en République Démocratique du Congo,
représentée par Monsieur José MINGA'S, ci-après dénommé « le Concessionnaire forestier
ou COTREFOR » ;

Entendu que :

COTREFORT a signé en date du 09 Mai 2011, un accord des clauses sociales avec les
communautés locales des villages LISOKO, BONGILA et NKONGA.

La société est titulaire du titre forestier n°09/11 issu de la conversion de la garantie
d'approvisionnement n° 034/CAB/MIN/ECN-EF/05 du 12 juillet 2005 jugée convertible en
contrat de concession forestière, comme notifié par la lettre n° 215/SG/ECN/10 du 12 Avril
2010

BASANGA | BONGUDJU IKOFO BOYONGO ISENGE EFUMO RIGOBERT BALONGO
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE BOONA KANDUKI NKAKE
Fils

ER ee MIT EM)" op

MINGA’S NZINGA

mine

2/54

Avenant n° À. à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Conformément à l'Article 3 de l'arrêté ministériel n° 023/CAB/MIN/ECN-T/28/JEB/10 du
07 juin 2010 fixant le modèle d'accord constituant la clause sociale du cahier des
charges du contrat de concession forestière qui stipule que :

«Les parties peuvent d'un commun accord et moyennant un avenant, modifier une
quelconque clause du présent accord ».

Les parties au présent avenant ont convenu de ce qui suit :
Article 1 de l’avenant portant sur le chapitre 2 « obligations des parties » section 1

« obligations du concessionnaire forestier », article 4:

Extrait de l'article 4 de la clause du 09 Mai 2011 :

Dans ce cadre, la société TRANS-M s'engage à financer à travers le Fonds de
Développement (cf. Article 11), au profit de la communauté locale la réalisation des
infrastructures socio-économiques ci-après :

- Construction de la route de 3 Km sur terrain marécageux vers le Port Litumbe et 2

Dépôts

- Construction d'un bureau pour le CLG et le CLS ;

-__ Constructions de trois maisons de passage,

-_ Réfection, équipement des installations hospitalières et scolaires existantes ;

- Construction d'un centre de formation ;

- Construction d'une école maternelle ;

-__ Construction de deux salles de malades supplémentaires pour le centre de santé

- Achat de 4000 tôles BG 28;

- Achat d'une moto Yamaha AG 100 et d'un casque ;

- Construction Maison du Chef de Groupement

L’Extrait suivant de l’article 4est modifié comme suit :

Dans ce cadre, la société COTREFOR s’engage à financer à travers le Fonds de
Développement (cf. Article 11), au profit de la communauté locale la réalisation
des infrastructures socio-économiques ci-après :

BASANGA | BONGUDJU IKOFO BOYONGO | ISENGE | EFUMO RIGOBERT | BALONGO
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE | BOONA KANDUKI NKAKE
Fils

FRS AR 5

3/54
Avenant n ® À à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Construction, aménagement des routes :

Trajet Km Coût Nature des travaux
Route du Port LITUMBE construction sur terrain
(BONGILA-BOYELA-BARINGA) 11 77.946 $ marécageux

Réfection, équipement des installations

hospitalières et scolaires :

Type de bâtiment Surface Localisation Nombre
Construction d’un bâtiment à deux
pavillons équipé en lits et matelas pour le | 43,75 m° Lisoko 1
centre de santé avec deux toilettes 0
Üuqua ut
Construction école primaire de trois salles e s. :
avec bureau + toilette + équipement|bi{qus Cul) 147761m bongi la 1
Construction école maternelle de trois A
salles avec bureau + équipement + toilette 14775 Nkonga :
Construction centre de formation (deux 96,15 m° Bongila 4
salles) avec toilette et équipement{nqu: uit) ; 8
x 5 Ecole primaire et
Réfection partielle et équipement us secondaire de 4
des écoles déjà existantes réfection BONGILA. Ecole de
NKONGA et LISOKO

+ Facilités en matière de transport des personnes et des biens

+ Autres
Désignation Qualité Bénéficiaires Nombre
Construction bureau du CLG et CLS 83,75 m° Lisoko 4
avec toilette et équipement (brique: uk)
Construction dépôt dv D'iquss Curles 80 m° Port Litumbe 4
Construction maison chef de
groupement avec équipement et 125 m° Lisoko 1
toilette a briques Quiles

. : Nkonga, Bongila et
2 ;
Ouverture et aménagement terrain 175 m lLisoko 4
BASANGA | BONGUDJU IKOFO BOYONGO | ISENGE | EFUMO | RIGOBERT | BALONGO
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE | BOONA | KANDUKI NKAKE
Fils A
4/54

Avenant n° 4. à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Fourniture en équipement médical et ; 5
matériels opératoires centre existant Lisoko
Fourniture en produits : :

| pharmaceutiques Centre existant Lisoko
Acquisition tôles BG 28 Gpt BOYELA 6645
Acquisition Moto avec casque Yamaha AG 100,
(marque japonaise) 125 chv CLGISCLS

Centre de Santé de

Acquisition groupe électrogène EDA5000E Lisoko
Acquisition panneau solaire, L
batteries, convertisseurs, 150 w ; 1000 A Conte et EE Sep
régulateurs et accessoires 9

Article 2 de l’avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 6:

Extrait de l’article 6 de la clause du 09 mai 2011:

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. article 11), selon le mécanisme suivant :

Constitution d'une provision de 10 % c'est-à-dire 33.800 $ (cf. Art. 11) sur les ristournes
versées durant les années d'exploitation sur le bloc d'exploitation regroupant, selon le cas,
les assiettes annuelles de coupe considérées ; le programme chiffré d'entretien et de
maintenance sur les 20 prochaines années des infrastructures socio-économiques
présentées à l'article 4 du présent accord.

Article 6 reformulé comme suit :

La prise en charge de ces coûts d'entretien et de maintenance des infrastriictures est
assurée par le Fonds de Développement (cf. article 11) par : ©: aton de
3,2 % c'est-à-dire 10.651$ (cf. Art. 11) sur les ristournes vef$ées durant les années
d'exploitation sur le bloc d'exploitation regroupant les 4 assiettes annuelles de coupe
considérées ; le programme chiffré d'entretien et de maintenance sur les 4: prochaines
années des infrastructures socio-économiques présentées à l'article 4 du présent accord.

LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE BOONA KANDUKI NKAKE
Fils A

BASANGA | BONGUDJU IKOFO BOYONGO ISENGE EFUMO RIGOBERT BALONGO

FA re toi

5/54 Secrétaire : G néral

Avenant n° AÀ.à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Article 3 de l’avenant portant sur le chapitre 2 « obligations des parties » section 1
«obligations du concessionnaire forestier », article 12 :

Extrait suivant de l'article 12 de la clause du 09 Mai 2011 est supprimé

Le CLG ne pourra siéger qu’en présence de tous ses membres. En cas d'empêchement d'un
des membres, un suppléant pourra être désigné.

Article 4 de l'avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 13 :

Article 13 de la clause du 09 Mai 2011 :

Dans notre cas, voici la composition du CLG validée par l'Administrateur du territoire.

Composition et rôle des représentants du CLG.

+ Superviseur : Le chef de Groupement Roger BASANGA LOTUTU
+ Les Représentants élus :

1. Secrétaire rapporteur : Mr BONGUDJU NGUWA
2. Trésorier : Madame IKOFO BENKONGA
3. Conseillers : Mr BOYONGO ISEKIMBO
Mr BALONGO NKAKE
Mr ISENGE ISENGE

°+ Un Représentant du concessionnaire : Mr Rigobert KINDUKI
+ Un Représentant de la société Civile : madame EFUMO BOONA

Article 13 est complété comme suit :

Outre un président désigné par les membres de la communauté locale et travaillant sous la
supervision du chef de la communauté, le CLG comprend un trésorier, un secrétaire
rapporteur et plusieurs conseillers.

Dès sa mise en place, le CLG est installé officiellement par l'Administrateur de Territoire.

Dans notre cas, voici la composition du CLG validée par l'Administrateur du territoire.

BASANGA | BONGUDJU IKOFO BOYONGO ISENGE EFUMO RIGOBERT BALONGO
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE BOONA KANDUKI NKAKE
Fils
mr) PI 3 = 4 s & d
à

6/54 Sec: fre Général
#&

Avenant n° 4..à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Composition et rôle des représentants du CLG.

° Superviseur : Le chef de Groupement BASANGA LOTUTU Fils
+ Les Représentants élus :

4. Secrétaire rapporteur : Mr BONGUDJU NGUWA
5. Trésorier : Madame IKOFO BENKONGA
6. Conseillers : Mr BOYONGO ISEKIMBO

Mr BALONGO NKAKE
Mr ISENGE ISENGE
+ Un Représentant du concessionnaire : Mr Rigobert KANDUKI
+ _ Un Représentant de la société Civile : monsieur NSALA BOKANGA Pierre

Article 5 de l'avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 14 :

Extrait de l’article 14 de la clause du 09 Mai 2011 :

Dans le cas où, la maîtrise d'ouvrage des travaux serait confiée à tiers, celui-ci devra
présenter des garanties et des facilités bancaires auprès d'une banque reconnue.

Extrait suivant de l’article 14 de la clause du 09 Mai 2011 est modifié :

Dans le cas où, la maîtrise d'ouvrage des travaux serait confiée à tiers, celui-ci devra
présenter des garanties et des facilités bancaires.

Article 6 de l’avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 21 :

Article 21 de la clause du 09 Mai 2011 :

Dans notre cas, voici la composition du CLS validée par l'Administrateur du territoire.

Composition et rôle des représentants du CLS.

e Président : l'Administrateur du territoire Madame Monique NGOLE
+ 1 Délégué du concessionnaire : Ir José NZAU ou Monsieur KAMEL AYOUB
+ 3 Représentant élus comme Conseillers

Monsieur LOSANDJU LOLEKO

BASANGA | BONGUDJU IKOFO BOYONGO | ISENGE | EFUMO RIGOBERT | BALONGO
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE | BOONA KANDUKI NKAKE
Fils ”

PTE Fe CE) Lair4

MINGA’S NZINGA

Secrétaire Général
-

7/54
Avenant n° .A.à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Monsieur NGOMO ESOLOMWA
Monsieur ILOLE ROCKY
+ _1 Représentant l'ONG SOLO : Monsieur BAMBOKELA MEMOIRE

Article 21 est complété comme suit :

Le CLS est présidé par l'Administrateur de Territoire ou son délégué et est composé
d'un délégué du concessionnaire forestier et d'au moins trois représentants élus de la
communauté locale en dehors des membres du CLG.

Les parties acceptent que l'ONG SOLO, représentée par Monsieur BAMBOKELA
MEMOIRE siège en qualité de membre effectif du CLS.

Dans notre cas, voici la composition du CLS validée par l'Administrateur du territoire.

Composition et rôle des représentants du CLS.

+ __ Président : l'Administrateur du territoire Madame Monique NGOLE
+ 1 Délégué du concessionnaire : Rigobert KANDUKI
+ 3 Représentant élus comme Conseillers

Monsieur LOSANDJU LOLEKO

Monsieur NGOMO ESOLOMWA

Monsieur ILOLE ROCKY

+ _ 1 Représentant l'ONG SOLO : Monsieur BAMBOKELA MEMOIRE

BASANGA | BONGUDIJU IKOFO BOYONGO ISENGE
LOTUTU NGUWA BENKONGA ISENKIMBO ISENGE
Fils 7æ

TPE pas?)

EFUMO RIGOBERT | BALONGO
BOONA KANDUKI NKAKE

Avenant n° ,/..à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Article 7 de l'avenant

Le présent est complété par la carte relative à la localisation des infrastructures socio-
économiques.

République Démorralque du Congo

Garantie d'Approvisionnement 34 /05 SRURs
TREFOR Befale

Es
[EL] sant Annie de coupe
|| Assiette Araueïe de Coupe +
Este Annie do Coupe 2

| aositte annutis de Coupe 3
ET] asviote Aonuoie de Coupe 4

| Elune san |
À Route
s : déast
A: Te |
À Fc ouate de Lometun

Cal FT Hot

L Cu.
® : de dent”
+

+

: L' nédical
È les phermeestque

Burt air

à \ Nous
BASANGA | BONGUDJU IKOFO BOYONGO | ISENGE | EFUMO | RIGOBERT | BALONGO
LOTUTU NGUWA | BENKONGA | ISENKIMBO | ISENGE | BOONA | KANDUKI NKAKE

Fils.

9/54 Secrétaira - Gi
Avenant n° 4..à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Article 8 de l’avenant

Le présent avenant est complétée par l'annexe 14 relative à la lettre de la Direction
Inventaire et Aménagement Forestiers « DIAF » sur la surface utile.

S—*
REPUBLIQUE DEMOCRATIQUE DU CONGO Kinshasa, le 1 5 AGüi 2017
MINISTERE DE L'ENVIRONNEMENT,
CONSERVATION DE LA NATURE
ET TOURISME
7 N° © 34 /DIAF/SG-ECN/SMM-DIR/2011

SECRETARIAT GENERAL A L'ENVIRONNEMENT
ET CONSERVATION DE LA NATURE

DIRECTION PES INVENTAIRES
ET AMENAGEMENT FORESTIERS
DIAF

Transmis copie pour information à :
- Monsieur le Ministre de l'Environnement,
Conservation de la Nature et Tourisme
à - Monsieur le Secrétaire Général à
l'Environnement, Conservation de La Nature
- Monsieur Le Directeur de la Gestion Forestière
IS) à Ki

Concerne : Transmission rapport des superficies
exploitables de vos titres forestiers

À Monsieur le Directeur Coordonnateur de

TRANS M
à KINSHASA/GOMBE

SA Monsieur le Directeur Coordonnateur,

Par la présente, je vous transmets en annexe, le rapport des superficies exploitables de
vos titres forestiers tel qu'établi par La DIAF,

Le récapitulatif y relatif en annexe renseigne sur la localisation administrative de ces
titres, leurs superficies totales et exploitables respectives.

Tout en vous souhaitant bonne réception de la présente et de ses annexes, je vous prie
d’agréer, Monsieur le Directeur Coordonnateur, l’expression de mes sentiments distingués.

BASANGA | BONGUDJU IKOFO BOYONGO | ISENGE | EFUMO | RIGOBERT | BALONGO
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE | BOONA KANDUKI NKAKE
Fils

Po 2e NAS
10/54 MINS NZINGA

Avenant n° A. l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

DISTRIBUTION DES SUPERFICIES PAR TYPE D'OCCUPATION DU SOL DU TITRE
FORESTIER DE LA SOCIETE TRANS-M
TERRITOIRE DE BEFALE, PROVINCE DE L'EQUATEUR

TYPE D'OCCUPATION DU SOL SUPERFICIE (HA) POURCENTAGE()
© [TE Forêt exploitable
-Forêt primaire _dense sur sol ferme 137787 49,45
Sous-total 137767 49,45
Ni. Forêts non exploitables TT
-Forêt secondaire sur sol ferme 4946 1,78 Li]
“Forêt marécageuse 126 079 45,25
Sous-total 131025 47,03
Ti, Autres types d'occupation
Culture et régénération Test 2,75
Plantation 792 0,69
“Localité 240 0,08
- Sous-total 9 820 3,52
‘ TOTAL TE 617 100,00
Pi
Note : La superficie jugée exploitable s'élève à 394 459 ha de la superficie totale de
l’ensemble des titres forestiers alloués à TRANS M
Le Directeur Chef de Se:
V7 > ES le
astien MALELE
LA
BASANGA | BONGUDIJU IKOFO BOYONGO ISENGE EFUMO RIGOBERT BALONGO
LOTUTU NGUWA BENKONGA ISENKIMBO ISENGE BOONA KANDUKI NKAKE
Fils
(Fe
PAPE) Fa Us) ee
11/54 S N
Secrétaire  Péérai

Le)

Avenant n° ,/..à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Article 9 de l’avenant

Le présent avenant complète les annexes 6 et 7 avec les plans des infrastructures socio-
économiques

+ Tracé de la route du Port LITUMBE (BONGILA-BOYELA à BARINGA : 11 Km)

Localisatior nu
sation de la route vers le port Liturni
. Soncession 0941-Baulu - Clause Sociale “se

co

BASANGA | BONGUDJU IKOFO BOYONGO ISENGE | EFUMO RIGOBERT BALONGO
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE | BOONA KANDUKI NKAKE
Fils

PAR) FR

12/54 Seci
Avenant n° ./..à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

+ Plan bureau CLG et CLS avec deux toilette

Plan du bureau CLG
TT

et CLS

|

10m

BASANGA | BONGUDJU | _IKOFO BOYONCO | ISENGE | EFUMO | RIGOBERT | BALONGO
LOTUTU | NGUWA | BENKONGA | ISENKIMBO | ISENGE | BOONA | KANDUKI NKAKE
Fils. an

LEE

PE) Fe Rep all

Avenant n° Aa l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

+ Plan d’un pavillon avec 2 salles et toilettes en briques cuites pour le centre de santé

de Lisoko

1,50 m

Plan (type) école primaire et/ou maternelle en briques cuites avec bureau et toilettes

.
dans la localité de Lisoko et dans la localité Nkonga pour l'école maternelle

24m
>

l
l

+ — £

salle de cours salle de cours

salle de cours

€ Bureau
©
2,50 m
ER Len
£
8 W.C W.C
+ L4
BASANGA | BONGUDJU IKOFO BOYONGO | ISENGE | EFUMO | RIGOBERT | BALONGO |
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE BOONA KANDUKI NKAKE L
Fils l
PPT pal Tee | feu)

PAS a —
Avenant n° ./..à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Article 10 de l’avenant

Le présent avenant complète les annexes 6 et 7 avec les devis détaillés prévisionnels des
infrastructures socio-économiques.

+ Devis de la route du port LITUMBE : 11 Km

CONSOMMATION LUBRIFIANT ET CARBURANT POUR LES TRAVAUX D'AMENAGEMENT ROUTE
BONGILA PORT LITUMBE POUR LE KILOMETRE

N° DESCRIPTION NOMBRE LITRES TAUX EN $ MONTANT
1 |Gazoil 3080 $ 2,00! $ 6 160,00
2 [Essence 11 $ 2,00| $ 22,00
3 [Hydraulique 25 $ 5,00 | $ 125,00
4 |[SAE15 50 $ 5,00 | $ 250,00
5 [SAE 40 28 $ 5,00! $ 140,00
=

Amortissement 10 % $ 389,00

BASANGA | BONGUDJU IKOFO BOYONGO | ISENGE | EFUMO | RIGOBERT | BALONGO
LOTUTU NGUWA | BENKONGA | ISENKIMBO | ISENGE | BOONA | KANDUKI NKAKE
Fils p
- D re:
1 ;
Pi her ce (se rt
15/54 re - ral

+ Devis du bureau CLG et CLS (80 m2) équipé avec installation hygiénique (3,75 m2) en
briques cuites

Beau LG et CLS nec Longueur

m Largeur m Surface -
instaltion hygiénique

Coût Salaires foumitures extérieures
Paramètres
Nombre de jours 100
[Eoütioumaier cher maçon 3
ombre cher maçons Macrers 10cm x 5emx Sem

[Coût joumalier maçons [Madriers 20 cm x 8 cm x 5 cm

Nombre aide maçons

| rouque de 20 res
unité

[Nombre chef charpentier unité

(Coût joumalier crépisseur
[Nombre aide charpentier

Calculs | ie | D [5
Saare che équipe maçon

alare Aide maçons

Sous otl Sas maçons

fGous total Salaires charpentiers

3000] $ 150000
| 1200/$ 168,00
10000[$ 200,00

(Sous total Salaires

Sous total fournitures extérieures

Total chantier

BASANGA | BONGUDJU IKOFO BOYONGO | ISENGE | EFUMO RIGOBERT | BALONGO
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE | BOONA KANDUKI NKAKE
Fils

Fe-#74 pif TR Z

16/54 ire { Général

Avenant n° ./.à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

+ Devis de la maison du chef de groupement (125 m?) avec toilette (3,75 m?) en briques

cuites et équipement

(Sous total Salaires capenies |

ac ciments I

[Maisons chef de groupement la
ae | Longueur m __ largeur! m Surface hi _|
[instalation hyglènique : | L = E ( i |
| | | |
CL Coût Salaires _ Coût foumitures extérieures _
Paramètres Il Unité largeur [me tops Nombre Le nus Ü Prix
[lon de jus 100 | |Toles BG28 L unité I _ CE $ 1800)$ 1000)
Coüjounaler crefmeçon [3 | JBiues [ | mi |s omxfs 1560
TD CET MAÇ ON 3 | [Madiers 0omx5cmx5em : (ES RS CT
{Coût joumalier maçons - 2 [Madriers 20 cm x 8 cm x 5 cm —= unité F I il É Re
[Nombre aide maçons | 1 | (Oherons 8cmx8cmx5em | Touque de 2 tres | - - x] (E sol $ 7200
[Nombre de jours [ so | fMiplèxes | | (IE [ 4 {s 334,00
| Lattes 5 cm x 2,5 x 5m — de 20 litres | : L- [ 1 : 140,0
(Coût joumalier chef chapentier | 4 Kg Clous de tôles unité | | X $ 10000]
DES MN TT CS | L Ï ï [$ 5000
Coût jouraier cépsseur | 4 F us 00m + = unité l . - Ï $ 50,00
[Nombre aie charpentier RE Kg clous 5 cm unité - I L [ $ 5,0
Calculs | Kg clous 3 cm Ï pièce F Î à = 150
(Galare chef d'équipe maçon | 300 | (Portes unité - | $ 490,00
Gare A napns 10 Fenères uié | Ï JL _Js ET)
(Sous total Salaires — 450 mières — pièces | | Î 4 fs 60,00
Portes cadenas KQ I - 1 $ 50,00
Mers _ —T CT + 1 $ Er)
Pare chef d'équipe charpentier (Cadenas | 1 $ 35,00
L fouques peintures blanches Touque à I 1 I $ $ 1000
(Salaire menuisiers | Touck peintures — = = Ï $ — 500,00
]
…

17/54

(Sous total Salaires Transport camions briques et sables = IE 84,00! $ ET
| Sous total fournitures extérieures 9.089,00
| l |
“' ..

Récapitulatif | |

Coût salaires IG 850,00 |
fournitures extérieures IE __50#300 | _|

| ‘Total chantier | $ 9939,00| |

BASANGA | BONGUDJU IKOFO BOYONGO ISENGE EFUMO RIGOBERT BALONGO

LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE BOONA KANDUKI NKAKE

Fils 2
== =

Me. Pan tir
Avenant n° ALà l'accord constituant la clause sociale du cahier des charges du contrat de concession

n° 09/11, COTREFOR, Groupement Boyela

+ Devis de l'école primaire de 3 salles de cours avec bureau (144 m?), toilette (3,75 m°?) et

équipement en briques de terre cuites dans la localité de NKONGA

Ecole primaire [Longueur m _ Largeur m

instalation hygiénique |

] Surace

Coût Salaires C
Paramètres Unité
[Montre dejous 10 | [esse unité
(Coût puma chef maçon Briques m
bre cher maons adress 10 om x 5 om x$ om m
oi joumaler maçons [aciers 20cm x 8 cm x Sem unié
Nombre aide maçons Chevans 8 em x 8 om x 5 cm Touque de 2 res
Nombre de jours Hiplèes
Lattes 5em x25x5m Touque de 20 litres
(Coût pumañier che charpentier Kg Cious de tôles ui
Nombre chef chapenter Kg cous 15 om ui
(Coût puma crépisseur Kg cous 10 om ui
Nombre aie chapenter Kg clous 5 em uni
Caleuis Kg clous 3em pièce
Sala chefdéqupemapon | Portes ] mé
Salaire Aide maçons ] Fenêtres unié
(Sous totl Salaires maçons | (Chamières
[ Portes cadenas
| Verous
[are cher equpe chamenter | 200 | [Catenes 50]S 20
ouques peintures sa0ofs 50000
re cpiSseus a ae
Carat ao | fcimens $ ms 210000
ous io Sears hapentes | eo ranspot camions briques et sables | $ 100$ 6000
Guneilnt [a | feu Ï $ 000$ 30000
(Sous total Salaires 1093 | [Chaises I 1500[$ 6000
Fe bureau mms wo
Fable bureau 5000
Etagère bureau 5000
_ j —
| Bancs 900.00
| | l 10303,00
Récapitulatif ;
Coût salaires |
Fournitures extérieures
| Total chantier
BASANGA | BONGUDJU IKOFO BOYONGO | ISENGE | EFUMO | RIGOBERT | BALONGO
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE | BOONA | KANDUKI NKAKE
Fils L
PRE] Fer | ,

18/54

Secrétaire - Général

Avenant n° 4..à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

° Devis prévisionnel de l'école maternelle de NKONGA, 3 salles de cours en briques cuites

avec bureau (144 m?), toilette (3,75 m?) et équipement

Ecole matemelle longueur | Largeur Surface
installation hygiénique | | |
| l |
Coût Salaires Coût fournitures extérieures
k ” Prix ”
Paramètres Ut |igeur [épaiseur[Longueu] Nombre |cuwe | [Pr
Nombre de jus 10 | [oesecz unié 11 $ 180$ 216000
Coût joumaïer chef maçon 3 | [Bimues m $ _ow2]$ 155400
IDE CHE MAG OS 3 | [Madres 10omx5emx5om m sf - [$ 6wfs 3300
(Coût joumaler maçons [2] fees 2omx8 mx Sem unité El Ïs mofs om
Nombre aide maçons 1 | férevons8omx8emx5om Touque de 2 res E $ 6o$ 4200
Nombre de jours so | [lies $ sms -
Lattes 5 em x 25x5m Touque de 20 res $ 2fs
üjoumaler chef chapenter | 4 | [Kg Cous detüis [_wé | 2 $ Sos 100
Nombre chef champentier 1 | Kocost5em unié f $ _5of$ 500
(Co joumaler crépisseur 3 | [ocowstoem uit - Fr $ _5o]$ 500
[Nombre aide charpentier 1 Kg clous 5 cm unité E 2 $ _50]$ 100
Calculs a cous 3 cm pièce | 3 $ sofs 150
(Salaire chef d'équipe maçon 300 Portes unité $ 700$ 28000
Salaire Aide maçons 150 | Fetes unité $ sos 3500
(Sous total Salaires maçons 450 | [Cramières pièces 3 $ 20!$ 720
Ï Portes cadenas KQ Ï - $__5of[$ 20
| | [erous Kg 1 $_20]$ 30
Faiare chef équipe charpente | 200 | [Cadenas 4 $ 5w$ 20
ouques peintures Tome | 1 $ sos 5000
Faire céposeus era
amener go | frcrens Kg $ os 21000
(ous loal Sales chapenters | 60 | [Menspor camions briques et sables Tour $_1000]$ 60000
(Suneilant 4 [Tableau unité 4 $ _1000[$ 30,00
(Sous total Salaires 103 | (Cases Unité $ _1500]$ 6000
able bureau Unité $ mms 6000
_ able bureau Unité $ _500]$ 500
L | [Etagère bureau Unité i $ Sos 5000
[Bancs I d $
_ D Sous total fournitures extérieures
Récapitulatif | |
L _ [Coitsaaires 1030) | | |
Fournitures extérieures 10 303,00 _ LL
— t
Total chantier 1 396,00 | |
BASANGA | BONGUDIJU IKOFO BOYONGO ISENGE EFUMO RIGOBERT BALONGO
LOTUTU NGUWA BENKONGA ISENKIMBO | ISENGE BOONA KANDUKI NKAKE
Fils
PARA) ES L_ Lau
€
MINGA'S NZINGA
19/54

Sec

néral
Avenant n° 4..à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

+ Devis du centre de formation de BONGILA (92,40 m2) avec toilette (3,75 m?) en briques

cuites et équipement

[Centre formation en deux salles | Longueur HE m Largeur m ee | - ]m
Avec instalation hyglnique |
Coût Salaires Coltiouminres extérieures
Paramètres Unité [ere CES [a ns sl
Nombre de jours 10 | [esse TL wë | | ] [_« $ 800$ 162000
(Coût joumalier chef maçon 3 [Briques m $ 002[$ 111000
ombre chermaçons 3 | Madrers 0cmx 5 cmx 5 cm m 20: |$ 600$ 12000
Coût joumalermagons 2] [Mavies Demxgemxsem unité $ nuls 70
Ltée nas 1 | énerens8emx8emx5em Touque de 2 res | - [ n] Ïs os 400
Nombre de jours | sw] [robes [ LI Ï [__« Ïs smfs 00
| Lates 5emx25x5m roue ce 2 | Ï Ï [_« [5 2mfs 10
(Coütjoumaierchefchamemer | 3 | [KoCuusœues CCS | | [__: [5 sos
Monde crefchapenter | 1 | [Rochas sen Ji Î | RE | [S smfs 40
Coipunalercepsseur [4 | focus 0m [mé Ï Ï Ï El [s smfs 40
Monde a cape | 1 | [ocmssem IS Î Ï [__:Ù  [$ sols 5
Calculs Kg clous 3 cm [ ve | | Il Ï El JS sofs 150
(alare cheféqupe magon | 300 | [Pores [ vi | Ï Ï À fs _mofs 100
Salare Aide maçons 10 | [Frères [ vi | ] Ï Ï 4 [s sufs 200
(Sous total Salaires maçons 450 {Chamières pièces $ 20]$ 40
Potes cadenas Kg . 4 $ sms 2
erous ü F $ _2w]s 2m
Gala chefdéqupe champenter | 150 | [Cadenas 22) 5 sms “10
Salaire menuisiers 200 | |Fouques pentes bianches [roue Ï [ [ El [S_œwfs 70m
Goustoa Sales cramenes | 350 | [seccmens TL _w | | | [__z  [s vols wo
Ï Créateurs Îbrié IS | Ï Ÿ _ [strofs 85000
crie à couvre CCS AS AE AS RE RS CET ET
fabes L we | I Ï [__:  Ï$ sos 5m
es CNE | [a _Ï$ 5of$ 400
Etore Uni Ï | [ d [5 sms 500
Sous total Salaires 800 | [Transport camions briques et sables Tour Î d [S om[s 600
| Sous total foumitures extérieures 1851810
D _—
: | | Le
Ce Coitsares TT no
Fournitures extérieures L l | |
oo Total chantier _ L
BASANGA | BONGUDJU IKOFO BOYONGO ISENGE EFUMO RIGOBERT BALONGO
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE BOONA KANDUKI NKAKE
Fils

CFP

CEA ESS

MINGAS N

Sec,

Avenant n° À. à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

+ _ Devis du bâtiment en deux pavillons (40 m2) en briques cuites pour le centre de santé de

Lisoko avec deux toilettes (3,75 m2) et équipement.

Paulons aec “Longueur | . m Largeur | LU me
installation hygiènique | L | |
Coût Salaires arf
Paramètres | Unité ee épaisseur! tua Nombre | Cube nu û Prix
[Nombre de jours I so | |Tols 8628 L unité 1800] $ som
ütjoumaler chef maçon | 3 | [Briques m 002$ 660,00
Nombre chermagons [3] [MasrestOomxsemxsem | — | $ 9000
(Coût joumalier maçons 1 JMadriers 20 cm x 8 cm x 5 cm unité 20)$ 30
[Nombre aide maçons 1 JChewons 8 cm x 8 cm x 5 cm Touque de 2 livres 60!$
[Nombre de jours 5 | ates5emx25x5m Touque de 20 litres 301$ 12000
üt joumalier chef charpentier 4 Kg Clous de tôles unité 50]$ 50
[Nombre chef charpentier 1 Kg clous 15 cm . unité — . 30,00
Coût joumaierchampenter Kg dus 10cm [ we | 50 20
[Nombre aide chapentier ue Kg clous 5 cm I unité 5œ|$ 250
Gus KG obus 30m [ me sols 1500)
le cher equpe mapon 150 | Fix pièce Î an]s 1x]
(Salaire Aide maçons — 5 | (Portes pièce | mofs 1000)
(Sous lol Salaires maçons | 200 | [Fenêtres y | 50,$ 20000
L [Cramièes kg 28,00
Portes Kg 1000
Fear celte chepae | 20 | [ems <= 1 200
(Salaire menuisiers Ï - Cadenas Kg 1000
ous total Salaires charpentiers 20 Touck peintures blanche + bleu Ï Kg [ 10,00/$ 500,00
sac ciments I Kg Ï 750,00
[Transp. Camion briques et sables unité 300,00
[LL Meteles 240,00
(Sous total Salaires 400 Lits 10000! $ 80000
| | susoo
| | LE
Récapitulatif
Coût salaires $ |
Fournitures extérieures <- 5448,00 | |
Total hantier 5 sum] | |
BASANGA | BONGUDJU IKOFO BOYONGO ISENGE EFUMO BALONGO
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE BOONA NKAKE

FRERE] re

777 A

21/54

MINGA’S NZINGA

1
#)
Avenant n° ./{.à l'accord constituant la clause sociale du cahier des charges du contrat de concession

n° 09/11, COTREFOR, Groupement Boyela

+ Devis détaillé prévisionnel du dépôt du port Litumbe en briquets Culte

Dépôt

7

| Longueur Largeur | 8,00 | m Surface 8,00 1m
Coût Salaires Coût Rires extérieures
Paramètres Unité [ur | épaisseur! Lg Nombre | Cube uni L @ Prix
ombre de jus CCS EE | Ï Lu $ _oo2fs 2200
Coitjounaier che maçon m__ | | Ï L__ul - [5 0 2590
Nombre cheï maçons Î Sacs de ciment | m Ï Ï Ï Ï 100! [$__1500[$ 150000
(Coût joumalier maçons [ b [Triplex de 4 mm unité I I 12 Î é 8,00 | $ 960,00
[Nombre aide maçons [ Peinture à huile Touque de 2 litres [ - Î 11 | $ 1000[$ 110,00
[Nombre de jours Î (Peinture blanche à eau| Touque de 20 litres l [ $ 10000|$ 100,00
Coitounaie crcpene | Cnevons de 5m unité 1 $ 6e emo
[Nombre chef charpentier Î [Madrers de 5 cm [ unité Î L Ï - L a] $ 6e] $ 48000
Corpunaiercrapener — | F [Portes L ve | Ï - Î À Ïs os 2x0
Nombre aide charpentier L (Fenêtres unité $ $ 300
Calculs (Cadenas pièce 1 $ 50,00
Gaare chefdéqupe magon | _[Cramièrs Ï _n | IE | 3 E 2] $ 6000
Sala de maçons Î Vers D ve [| [ - | _« [s _20f$ 20
(Sous total Salaires maçons | 1200 | [Cious de tôles 1g fl $ 500$  %,00
Ï Cious de 15 k 1 $ _500]$ 8000
| ous de 10 CS EE | L- 1 7 $ smfs #0
alare chef déqupe charpentier | 750 | [Cour Î Kq Ï Ï | | 10 $ Sos 50
fFaare menuisiers 450 Clous n° 4 | Kq Î Ï | | 10 $ HE 50,00
(Sous total Salaires charpentiers | 1200 | [Clousn3 | Kq Il [ | [ 1] IE sol $ 500
portes cadenas Kg Î [ [ | 10] [5 sos 500
[Transport des
matériaux | | | | ; | $ 5HO]S 58800
Bancs [wi T_ | _: [5 _smofs 1500
Sous total Salaires Etagère [ mé [ ]I [ Ï 1 $ sos so
| | Sous total fournitures extérieures 48 030,00

|
|

uma] |
LE Totalchanter _ÎS

[Coût salaires" 1S |

Ê

BASANGA | BONGUDJU IKOFO BOYONGO ISENGE EFUMO RIGOBERT BALONGO
LOTUTU NGUWA BENKONGA ISENKIMBO | ISENGE BOONA KANDUKI NKAKE
Fils »
[pe u ad)
APR Ac Med Luxe
”
S NZINGA
22/54 Sec

re - Général
”

Avenant n° ./..à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

+ Réfection partielle de 4 écoles (Ecole primaire et secondaire de Bongila, Nkonga et
de Lisoko)

Réfection ECOLES de BONGILA, NKONGA et LISOKO

N° [Désignation Qté PU PT
2 _|Clous de tôles (kg) 300 3 900
3 |Bancs 100 30 3000
4_ Dictionnaire 1 100 | 100
Total | 4000
BASANGA | BONGUDJU IKOFO BOYONGO | ISENGE | EFUMO | RIGOBERT | BALONGO
Corn NGUWA | BENKONGA | ISENKIMBO | ISENGE | BOONA | KANDUKI NKAKE

Me EST

p74

Lau

23/54

Nas N
Secrétal

Cd

GA

néral

a

Avenant n° Aa l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

+ Facture pro-format tôles (18 SUS x 6.645tôles = 119.610,00$US)

LE CHANTIER

8. Av Du Come - Commune do 19 Gembe -E-matenanterphngyanon - Ta NNSHE |

FAGVLE Pro FORM A

{ [l TEL, BG 27 de 3rthu

bu. Auf dsllau anéncerësg

gr u D ec 1]
Es Lo he ae. ks 3
l MRC amrrrannese TUE NEO 2: Rats Dématque de Congo
BASANGA | BONGUDIJU IKOFO BOYONGO ISENGE EFUMO RIGOBERT BALONGO
LOTUTU NGUWA BENKONGA ISENKIMBO ISENGE BOONA KANDUKI NKAKE

Fils

Avenant n° Aa l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Déclaration d'honneur

Nous, communauté locale du groupement Boyela représentée par les membres du comité

ocal de gestion suivants :

N°_| Nom Fonction

01 | BASANGA LOTUTU Fils Président

02 | BONGUDJU NGUWA Secrétaire rapporteur

03 | IKOFO BENKONGA Trésorière

04 | BOYONGO ISENKIMBO Conseiller

05 | BALONGO NKAKE Conseiller

06 | ISENGE ISENGE Conseiller

07 | EFUMO BOONA Représentante de la société civile
08 | RIGOBERT KANDUKI Représentant concessionnaire

Prenons l'engagement en ce jour du AA. 0.%.12013 à RPLLDcommémorant la signature
de l'avenant n° ….. à la clause sociale signée le 09 mai 2013 à Boyela, de préparer et de
fournir auprès de la société COTREFOR une procédure de distribution et une pétition
contenant les noms et post noms de ménages devant bénéficier de la distribution de ces
tôles avec trois notables de chaque village du groupement BOYELA.

Nous promettons de les distribuer conformément à la pétition avec l'accompagnement de
l'ONG SOLO en sa qualité d'observateur dans le comité local de suivi.

Fait à ….RPUXO. le .M..10412013

BASANGA | BONGUDJU IKOFO BOYONGO ISENGE EFUMO RIGOBERT BALONGO
LOTPTU NGUWA BENKONGA ISENKIMBO ISENGE BOONA KANDUKI NKAKE
Fe Par rat ze
—  MINGAS NZINGA
25/54 . ral
Avenant n° {à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

< Facture d'acquisition de la Moto YAMAHA AG 100 avec accessoires à 4.600,00$US

N°1D. NAT. K 15975 - N.R.C. 4851
 B.P. 1859 - KINSHASA
dl. 0818129303 / 0999947847
E-mail: pixkin@prodimpex.com

1
4
/
Ai \ res)
ER [RE
Bvauaus À vue NA EE Ÿf 1vEco
BASANGA | BONGUDJU IKOFO BOYONGO ISENGE EFUMO RIGOBERT BALONGO
LOTUTU NGUWA BENKONGA ISENKIMBO ISENGE BOONA KANDUKI NKAKE
Fils
Te RE a

Avenant n° 4..à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

+ Facture d'acquisition du Groupe électrogène d'EDA5000E (4.700,00 $US)

LEE a
mt ee er En me
re el Peer

en dre ns Hnees Es Ca
| rte + FC Ke AR UP 1H Le pond

EFUMO | RIGOBERT | BALONGO
KANDUKI NKAKE

BASANGA | BONGUDJU IKOFO BOYONGO ISENGE
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE
Fils

PETER

Avenant n° /..à l'accord constituant la clause sociale du cahier des charges du contrat de concession

° Facture d'acquisition du panneau solaire et accessoire (2.514,00 $US)

n° 09/11, COTREFOR, Groupement Boyela

LR
Emma de 2 mèe

7 mn
PR ee oh GE dome hd
a

ns
2 6 tite

ren
et de mnt TRS à D gr

6 ce
mes

Eee nent none ts nn pont où

ner Bar 2 gg:

BOYONGO

ISENGE

RIGOBERT

BALONGO
NKAKE

BASANGA
LOTUTU

BONGUDJU
NGUWA

IKOFO
BENKONGA

ISENKIMBO

ISENGE

KANDUKI

Fils

np)

En

EVB

BST

28/54

- Général

Avenant nA.à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

° Facture d'acquisition des équipements médicaux du centre de santé de Lisoko

Page 1 de 1

ea Kinahasa le 22 août 2011
3 EU LTM,

TÉTAE Phnemmeeutique
NRC O06LA KIN me No à S'JOSSS
Avae Daho 4° 18 €

TO: 0 39 89 24 104 à à 49 #9 17 442 cu 99 #9 07 083
mai Lenanhne  vabetr

Fe a

Mosto de paisment : sepèce, chèque ou virement bancaire à notre f
compte chez « BIAC » intiuté : /

l
|
| 310 Kabasoie Tehiamaln(Ex Flabeau) CGombe SXRECS show Room Matériois ot Equipements Hospaaders

BASANGA | BONGUDJU IKOFO BOYONGO | ISENGE | EFUMO | RIGOBERT | BALONGO
LOTUTU NGUWA | BENKONGA | ISENKIMBO | ISENGE | BOONA | KANDUKI NKAKE
Fils la
Pre pe) M ZA 2 Tate n—
29/54 Secrétaire - Général

Cd

Avenant n° à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Axquue de Bat, KiéshanGiombe NC LOU 4 Nat OI-AS-NSNTIT

IOGA 328.
a M SIASSES O8 219 7 26 Pa
République démocratique du Congo

Jompte Bancaire: BIAC 33001229001-91 USD

Es
es — _
BASANGA | BONGUDJU IKOFO BOYONGO ISENGE EFUMO RIGOBERT BALONGO
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE BOONA KANDUKI NKAKE
Fils

PAPERS ZX

30/54

Secrétaire -
Lé

<auc®

énéral

&

Avenant n° A à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

° Facture d'acquisition des matériels du bloc opératoire du centre de santé de Lisoko

=
Rem A UE OR
Tél: OBLSI238S4 -081 219 77 28. Email
- République démocratique du Congo
BASANGA | BONGUDJU IKOFO BOYONGO | ISENGE | EFUMO RIGOBERT | BALONGO
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE | BOONA KANDUKI NKAKE
Fils

Fe

LS

éférat
S

Avenant n° 4 à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

+ Facture (copie) d'acquisition de produits pharmaceutiques du centre de santé

Copie de la facture d'acquisition des produits pharmaceutiques du centre de santé
de Lisoko CCF 09/011 (GA 034/05)

—
UNITE QUANTITE P.U FC P.T. FC

= |

Acide folique 10 x 10 cés pce 2 447,36

Alcoo! de naturé 60 ml pce 50 12 815,00

lAmoxyciline 250 mg 10 x10 caps

34 015,80

pce 20 1 700,79

pce 50 2 963,55 148 177,50
B pce 100 1435,28

lAmpicilline 500 mg 10 x 10 caps _ pce 10 F 2 948,85 29 488,50
lAmpicilline injectable 1 gr 10 fle pce 100 1084,75 108 475,00
Antougine sirop 100 ml pce _[ 100 1 076,46 107 646,00
lArgirol 1% gouttes 15 ml pce 50 174,28 8714,00
Benzathine penicilline 2,4 mega 10 pièces __ |pce 20 1 795,03 35 900,60
Cefotaxine inj. 1 gr 10 pièces Pce 500 2152,92 1 076 460,00
Chloraphénicol 1 gr 10 flc pce 100 2 618,92 261 892,00

Chloraphénicol 250 mg 10 x 10 caps

30 2050,45 61 513,50

Ciproflaxacine 200 mg 1 fl 100 ml inj.1.V. | 335,52 335 520,00
Cotrimoxazol 960 mg 10 x 10 cés 2 592,82 25 928,20

lbuprofen 400 mg 10 x 10 cés

1025,20 5 126,00
2

Levamisol 150 mg 100 cés 563,86 2819,30
Lidocaine inj. 2 % 20 mi 307,56 6151,20
Mebendazol 25 x 6 cés pce 28 2218,16 62 108,48
INystatin 14 cés vag pce 13 | 1025,20 13 327,60
Oxytocin inj. 10 U.I. 10 amp. pce 20 307,56 6151,20
Papaverine 40 mg 10 x10 cés (PAEX) pce 3 1332,76 3 998,28
Papaverine 50 amp 40 mg/1 mi pce 2 3355,20 6710,40
Paracétamol 500 mg 10 x10 Cés pce 25 | 652,40 1631000 |
Péni V 250 mg. 10 x 10 cés pce 10 1 332,76 13 327,60
Prednissolone 5 mg 10 x10 Cés pce 5 911,03 4555,15
Progesterone inj. 10 amp25 mg, pce 5 389,58 1 947,90
Quinine 10 amp 500 mg/2mI pharmakina __]pce 20 1742,84 34 856,80
Quinine 250 mg 10 x 10 cés pharmakina pce 10 4 295,59 42 955,90
Quinine 500 mg 10 x 10 cés pharmakina fæ | 10 8 550,17 85 501, 70
Quinine gouttes sol. 15 mlpharmakina pce 330 1155,68 381 374,40
Sels de rehydratation orale 275 gr 10 pces __]pce 10 717,64 —— 7 176,40
[Shalvit 1000 dragés. multvit) pce 1 1 590,45 1 590,45
[Solution de ringer 500 mi E.Q. pce 200 1 258,20 251 640,00
[Vit. B6 10 x 10 cés pce 5 | 358,82 1 794,10
[Vit. B1 10 x 10 cés pce 5 871,42 4357,10
Vit. B1 inj. 50 amp. 2 ml pce _| 10 820,16 8 201,60
Vit. B12 50 amp inj 1 mg 2 ml pce 10 797,79 7.977,90

8 714,20

de transport BOEND 493 094,46
[Total en francs congolais 3 862 289,58
[Total en dollars américains $ 419814]
BASANGA | BONGUDJU IKOFO BOYONGO ISENGE EFUMO RIGOBERT BALONGO
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE BOONA KANDUKI NKAKE

Fils

PERRET) F4

Avenant n° ./..à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

+ _ Frais ouverture de 4 terrains pour construire les réalisations

COTREFOR

CHANTIER N°2 BAULU

E A_L

2 TouR La LEGALISATION DES SIGNATURES
Bo) a 18.07 / 03/2013
\ ‘

P.V DE REMISE ET REPRISE

Clause sociale de Boyela —
Groupement : BOYELA
Secteur: LOMAKO
Territoire: BEFALE
District : TSHUAPA
Province: EQUATEUR
Se L'an deux mi veize ,dix-neuvième jour du mois de Février, Nous
“= COTREFOR, Chantier n°2 de Baulu remet ce jour la gestion de à errains ci- dessous au Comité Local de
Gestion da Boyela :
1° 3 Terrains x400$ = 1200 $ - _ Bongila { Centre de Formation }
= Nkonga (Ecole matemelle )
= Lisoko (Ecole Primaire }
2° 1Temain x 400$ = _400$- Lisoko (Résilence IT/Centre de Santé)
Total
* Pourla reprise
Roger BASANGA LOTUTU
Chef de Groupement Boyela
Pour cL& Ve
loge sogiele BOYELA
BONGUNDIU, Sec. HET (TL
É IKOFO BENKONGA, Trésorière "62
BALONGO NKAKE _ A
ISENGE ISENGE, Conseiller
LOKULI BOKOKA, Conseille:
EFUMO BOONA Sté Civile auk
BASANGA | BONGUDJU IKOFO BOYONGO ISENGE EFUMO RIGOBERT BALONGO
LOTUTU NGUWA BENKONGA ISENKIMBO ISENGE BOONA KANDUKI NKAKE
Fils Pal A
Le F« - z
PAPA ER Fine RE 2 Zaza
33/54 Secrétaire - Géndral

°

Avenant n° ..à l'accord constituant la clause sociale du cahier des charges du contrat de concession

n° 09/11, COTREFOR, Groupement Boyela

Article 11 de l’Avenant

Le présent avenant est complété par l'annexe 15 relative au budget prévisionnel du Fonds
Local de développement

[Montant de l'avence (10% du montant des infrastructures)

Budget prévisionnel du Fonds de Développement des communautés
CCF 09/011 (GA 34/05) BOYELA, Territoire de BEFALE
Réaisations Lieu Unité Quantité | Coût Unitaire | Montant (US $)
{US $)
. Construction, aménagement des routes
; BONGILA BOYELA
ture de la route Bongila - Boyela à Bar

(Ouverture de la route Bongila- Boyela à Baringa porn Km 1 $ 7O8&,00ÏS  77046,00
2. Réfection, équipement des installations hospitalières et scolaires

{Constuction paullons en deux salles pour le centre de santé LISOKO [Pavillon 1 $ 58800! $ 5 848,00
[Constuction école matemelle de trois clesses+ bureau équipement + its [NKONCA Ecole 1 5 113600 1139600
(Constuction école primaire de trois classes + bureau +toiletes +équpement |BONGILA Ecole T $ 113%600$ 1130600
Refection parielle etéqupementdes écoles Le LISCKo, N'y, ba IPO ELA Réfecton 4 5 10000fs 400000
6. Autres:

[Equipement du centre de santé [ISOKO [Equipement 1 UE 7 680,50

NKONGA BONGILA
Fr )00 6004
Aménagementierain pour construction des inrastuctures ktLISOKO erran 4 $ 4000! 00:00
(Constuction centre de formation avec toletes et équipement [ nue. 42 CJBONGILA Centre T 5 1931810 199180
(Constuction bureau CLG etCLS avec toletes etéquipement( Cr ISOKO Bureau T RUE 9 177,00
(Construction maison du Chef de groupement avec oiletes +équipement — [LSOKO [Maison 1 $  99300S 9939.00
[Equipement de la maison du chefde groupement [ISOKO Equipement 1 UE 218500
[Construction dépôtdu portLiumbe 2 EnQUUA CULTET PonLITUMBE [Dépôt T $  2043000[$ 2043000
[Acquisiion produit pharmaceutiques [ISOKO produit 1 5  41814/S 4198,14
[CSTISOKO
(e 1 4700.00

[Acquisition groupe électrogène EDA5000E Eu $ F
[Acquisition Panneau solaire + Accessoires JBONGILA panneau 1 $  251400/$

[Acquisition tes BG 28 BOYELA [Tôles CE 1800|$

[Acauisition moto Yamaha AG 100 CLGercts [Moto 1 5 460000fs 460000
[TOTAL REALISATION S 31653674
[DITS Tonctonnementdes Come Local de Cestonetde SN ]
F duc

oncionnement du CLG y $ bain
[Foncüonnement du CLS

{maximum 10% Coût des ravaux des nastuctres)
(Coût présionnel d'entretien etde maintenance 10651
TOTAL FONDS DE DEVELOPPEMENT 338000
[Montant prévisionnel pour le Fond de Développement: $ 338000]

pour le démarrage des travaux $ 34654
BASANGA | BONGUDJU IKOFO BOYONGO ISENGE EFUMO RIGOBERT BALONGO
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE BOONA KANDUKI NKAKE

Fils

Fa

34/54 ire -
r

fours

CRE CRE Re

néral
Avenant n° A. l’accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Article 12

de l’Avenant

Le présent avenant est complété par l’annexe 16 relative au budget prévisionnel des frais de
fonctionnement du CLG et CLS

Budget prévisionnel fonctionnement CLG et CLS BOYELA, COTREFOR

CCF 09/11 (GA 34/05) BEFALE

Rubrique Nombre de Nombre de Montant Total
membres | réunions jetons
1. Jeton de présence |
CLG 23 $ 20,00 | $ 3 680,00
CLS 15 $ 30,00 | $ 2700,00
2. Déplacement membres [|
CLG 23 $ 500! 92000! |
CLS 15 |$  500)$ 45000| |
3. Visite des réalisations n —
CLG [23 |S 5,00 5 2x) |
CLS 15 $ 5001$ 450,00
|
4. Papèterie et autres |
CLG 23 $ 40,00 | $ 920,00
CLS 15 $  4000!$ 600,00! |
BAC Réunum du CLS $ _A}00) |
$ 10 810,00
BASANGA | BONGUDJU IKOFO BOYONGO | ISENGE | EFUMO | RIGOBERT | BALONGO
LorUE NGUWA | BENKONGA | ISENKIMBO | ISENGE | BOONA | KANDUKI NKAKE
J
PA ze Miles ? TR
MINGA'S NZINGA
35/54 MIN ire - Général
Avenant n° /La l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Article 13 de l’Avenant

Le présent avenant complète l'annexe 10 relative au programme prévisionnel chiffré
d'entretien et de maintenance des infrastructures à réaliser au profit de la communauté

Programme prévisionnel d'entretien et de maintenance BOYELA, COTREFOR 09/11 (GA 34/05)

Quantité prix unitaire Total

Peinture de tous les batiments
Chaux 30 kg Tüfbatiment  [S 100$ 300
pinceaux brosses G 1 S 1000,$ 60
main d'œuvre 2 jours Tobaiment  [S  500[S 100
(Plafonnage de tous les batiments
(contre plaqué 8 plaque 10]batiment $ S00[$ 720
(couvre joints 001 | m3 10]batiment $ 35000!$ 35
a [main d'œuvre 25 Î jour t0patment __[$ 500[S 125
Equipements salles de classe
nus fabieaux T7 tableau | 3fsalies S 2000[$ 60
fable bancs T table banc 3[Salles S 000$ 90
Moiture de tous les batiments T T
| foles 4 tôle BG 28 Tofbaiment JS 1800]S 720
main d'œuvre batiment 600!$ 24]
Autres
OÙ ftiment 4 sac 10fbatment  [S 3000[$ 1200
Serrure/Cadenat 4 serrure Tofbatment [5  500!S 200
[has 2 chaise 10fbatment  [S  1000|S 200
[Forfait main d'œuvre $ 2927
TL —_ Paumele porefenéte 7 paume Tofbaiment [5 200fs 20
[Entretien route
É d'évacuation desserte Km ïi] S 35000 $ 3850
| |
TOTAL entretien et maintenance : $ 10651
BASANGA | BONGUDJU IKOFO BOYONGO | ISENGE | EFUMO | RIGOBERT | BALONGO
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE | BOONA | KANDUKI NKAKE

PAPE] ae

36/54 Secrétaire -Général
A

VONZNÉFONIN
Ca RÉNPRT <d |u )
GEI
THIN DINGNVH_ | VNOOS | 3ON3SI | OBNIANASI | VONOHN3E |  VMNON nin1o7
O9N071V8 | 1H340914 | ONN13 | AON3S1 | O9NOAOG 01031 nranonog | VONvSva
TL.
ME SU Sam Slam Sem OSimer Slone So Slalom Slnimsrme Soon slann Slesa flous SIROIESIGSuE $ qu) æayaquné)
+—

5 Se Sn OSimn Sms Sin Sin Slnn sien sm Sema tlome Sion Slam Some Sion SIRIES Baeaqu (|
—

[] GET) flag Si fiag Sas Sao flan Slug Slug las Sas Sin sun lag Slug $ il j TOHTIALAUUOEUO.
ET $ mt $ er $ er $ cl j SARL ERA

Es $ gl $ ol $ aôL $ me $ ALU LIRE NON

—""t ——
MSIE $ Lau.
MEN)
GR Son San Sn fan Sur son son sonia tonton ton sus sin t j CAROL
îl Li ü in îl îl ü Lu Lalla lala lui OL
d Li w [ STENNOIS LA SUAONANLE XNA 30 NHETENL

TNAANTEIOG AO all

ELEC LOT ANTE TA) “RESAO VA

1890] #NEUNWLUOS e] ep }yo1d ne SenbIWou098-0190$ suojesIE91 Sep jeuuolsheid sWWeIBoOUOIU9 ne sAejeI 6 XeUUE, 8}e1du09 jueuene juasaid 27

JUEUSAY,| SP ÿL SI

eleÂog juewuedno1o ‘HO13H109 ‘LL/60 .U UoISS8ou09 ep jeuo9 np SeB1EU) Sp 18149 np 81EI20S SSNEIO €] JUENJISUOO POI. & 7 eu UEUSAY
Her 2

Ad

u GE]
IHOIN DINGNVA | VNOO8 | 3ON3SI | OBNIINASI | VONOHN38 | VANON nin1o7
O9N01V4 | 14380914 | ONN13 | 39N3S1 | OONOAO8 0103! nranonog | voNvsve
(I LS9r 02 $ eiAogluewwodouf np 87 DB Sa uogrsinbay]
00022 $ ejalogjuawednouB np gz 98 Seic uogsINbay|
euser $ eiafogiuewadno np 87 9g Sajg uogsinbay]
L uses $ eisoguawednon np 82 98 Sig vonsnboy]
|
3 Pont 1 SH NONOG Vue NE)
Sa nzaInQ+ Éae £ 6 aux 09 vononasuo
1068 ve $ ejsfogjuewednouf np 87 g Sao uogisinbay|
PEL: NON Ÿ ruiner sara]
2 néfanda sales € 29 ours eng uoranusuoo]
L core 5 [APTE OU UT oqunrmuos ne pdgp uorpnasuc)
hs F EIÊUOG € SaOSSS00 + BNEIDS NEOUUE A UONSNÈ]
861» $]  oxos11 ap aques ap sonbansseuueyd sinpoid uogisinbar/|
| CP REC ET
RE Pr) ND US Trance
Eu ie uogeuuo 2p aqua uopongsu
Ed QUE mounanbers sr]
SP) Jawadnoub ap jaU) NP UOSIEU VONINASUO:
WELL $ #qunTuod np a10ouËe aveSSEp 2p aINO1 LORONSUOS
ue Fr) Du UT one
Pusunéine+ LE as og ræarqumonsur)
F ] ï rs
er # APNOA ie wa0n108 18 AjjOmed, Eu _ Lo)
OST
less l'auesap or auma es gas soames caanne,
oise a ehogiuewednonb np g7 98 soja uogisinbay]
on ‘ |Saanyse qui Sp UOINASUO) E] INOd LIEU} juawaBeugusy|
or : “oyosr1|
ap aava np 30009003 au2Bonoaip ednouf voasinba/)
CT: ON 2p QUES 9p QUO np BEA}
or 5 foros or svnmunronurssete
" nr mu em me À à a
SALONS 520 NOUS VAN 30 NN sur] oran peueaie)

elefog juewednols ‘HOAIHLOO ‘LL/60 U UOISSSOU09 ap JeUoo np seBIEUS SEP JSIUES NP ajEI0S 2SNEIO E] JUEMSUOD P10208

7 cu queueny

Avenant n° Aa l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Article 15 de l’avenant

Le présent avenant est complété par l'annexe 13 relative à l'attestation de consignation de
fonds de développement

ATTESTATION DE CONSIGNATION

Conformément à la Clause Sociale du Cahier des Charges du contrat de concession
forestière signé le 9 mai 2011 entre le concessionnaire forestier COTREFOR d'une part, et la
communauté locale des villages NKONGA 1 et 2, BONGILA et LISOKO du Groupement
BOYELA d'autre part, pour le contrat de concession N° 09/11 située dans la Province de
l'ÉQUATEUR, District de BOENDE, Territoire de BEFALE

Nous attestons que le concessionnaire forestier COTREFOR a crédité le /{../.04..../4942
en ses livres, le compte de la communauté locale du Groupement BOYELA d'une somme de
trente et un mille six cent cinquante-quatre dollars américains (31.654,00$) correspondant à
10% du montant du coût des infrastructures retenues et ce, conformément à l'article 11 de
l'arrêté n° 023/CAB/MIN/ECN-T/28/JEB/10.

Signature du concessionnaire forestier

T

MINGA'S NZINGA

Secrétaire . Générat
BASANGA | BONGUDJU IKOFO BOYONGO ISENGE EFUMO RIGOBERT BALONGO
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE BOONA KANDUKI NKAKE
Fils
6 £ F/| < 4 à
ES99571E LT

39/54

Avenant n° ,{..à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Article 16 de l’Avenant

Le présent avenant est complété par l'annexe 17 relative au document définissant le montant
de jeton de présence du comité local de gestion et de suivi

(Conformément à l'article 24 de l'AM 023/CAB/MIN/ECN-T/28/JEB/10)
Les parties ont convenu que le montant de jeton de présence est fixé à 20SUSD, équivalent
en franc congolais de dix-huit mille pour les membres du CLG et 30$USD, équivalent en

franc congolais de vingt-sept mille pour les membres du CLS .-

Ce montant couvre uniquement la présence effective aux réunions ou séances de travail des
membres du comité local de gestion et/ou du comité local de suivi en rapport avec la mise en
œuvre des projets de réalisations des infrastructures socio-économiques au profit de la
communauté locale et/ou peuple autochtone.

Les réunions des membres du comité local de gestion et/ou du comité local de suivi sont
tenues en respectant les planifications telles que arrêtées par les parties prenantes. Elles
peuvent être organisées en sessions ordinaires et/ou en sessions extraordinaires.

Une fiche et/ou formulaire de présence est établie à la fin de chaque réunion et sert de
document attestant de la remise du jeton de présence aux membres présents (CLG et/ou
CLS)

BASANGA | BONGUDJU | _IKOFO BOYONGO | ISENGE | EFUMO | RIGOBERT | BALONGO
LOTUTU | NGUWA | BENKONGA | ISENKIMBO | ISENGE | BOONA | KANDUKI NKAKE
Fils ”
4 L
PA PE TS S NZINGA4
7 Secrétaire - Général
40/54 e

#4

Avenant n° 4..à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Article 17 de l’Avenant

Le présent avenant est complété par l'annexe 18 relative au document régissant les
conditions d'accès au Fonds local de développement par le comité local de gestion

Le fonds de développement local sert exclusivement aux objets cités dans le budget
prévisionnel global. En cas de recettes additionnelles, un avenant à l'accord de clauses
sociales est établi pour préciser l'affectation de cette recette dans le respect des conditions
réglementaires.

Pour des raisons pratiques, il est convenu que le fonds est conservé auprès du
concessionnaire forestier COTREFOR, en ses livres, un compte spécial ouvert au nom de la
communauté locale, différent de la comptabilité régulière de l’entreprise et que le comité
local de gestion en assure la gestion.

Les demandes de fonds par le comité local de gestion ne peuvent se faire que sur
base de la disponibilité financière dans le compte de la communauté locale et/ou peuple
autochtone, à la suite de versement des recettes trimestrielles enregistrées.

Inversement, l’entreprise/concessionnaire COTREFOR s'engage à mettre à la
disposition du comité local de gestion le fonds sollicité correspondant aux dépenses telles
qu'indiquées dans le budget prévisionnel global. Des séances de travail/réunions ad hoc
doivent être organisées par les parties prenantes (comité local de gestion et
entreprise/concessionnaire) pour des clarifications nécessaires sur la gestion du fonds. Ces
séances de travail sont accompagnées des procès-verbaux établis et signés par les
membres du CLG.

Ainsi, pour les dépenses liées aux investissements et à l'entretien des réalisations,
des bons de commande sont établis par le comité local de gestion. Ces bons sont liés à
chaque réalisation et indiquent la période prévue de livraison. Ils sont signés par un membre
de chaque partie prenante du CLG (communauté, entreprise forestière).

Les achats sont réalisés soit par l'entreprise/concessionnaire COTREFOR, soit par le
CLG, et dans tous les cas, des factures pro forma sont produites pour appréciations. Ainsi
pour être appliquée, elles doivent être signées par le président, le trésorier du comité de
gestion et le délégué de l’entreprise forestière.

Les membres du comité local de gestion se réservent le droit de s'assurer eux-
mêmes des prix des matériaux à Kinshasa ou ailleurs avant l'acquisition.

BASANGA | BONGUDJU IKOFO BOYONGO | ISENGE | EFUMO RIGOBERT BALONGO
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE | BOONA KANDUKI NKAKE
Fils

POP

Avenant n° ..à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Les livraisons de matériaux sont accompagnées de bons de livraison. Ces bons de
livraison sont signés et déclinés en deux étapes de réception d’abord entre l'Entreprise et le
Comité Local de Gestion pour la première réception, ensuite entre le Comité de Local de
Gestion et les membres de l'équipe locale de construction.

Des visites régulières, au moins à chaque phase clé du chantier, sont réalisées par
des membres du CLG pour s'assurer de la qualité de la construction et du respect du
chronogramme de réalisation.

Tout différend financier est traité en premier lieu au niveau du CLG, puis en cas de
désaccord au niveau du CLS et enfin par la juridiction la plus appropriée.

BASANGA | BONGUDJU
LOTUTU NGUWA
Fils

IKOFO
BENKONGA

BOYONGO
ISENKIMBO

ISENGE
ISENGE
2?

EFUMO | RIGOBERT | BALONGO
BOONA KANDUKI NKAKE

PF ER

TA@-

Fr At

Avenant n° 4..à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Article 18 de l’Avenant

Le présen

t avenant

complète

l'annexe 11

relative

aux modalités d'exercice
par la communauté locale des droits d'usage lui reconnus par la loi

Conformément à l'article 44 du Code Forestier, le concessionnaire forestier s'engage à
respecter l'exercice par les communautés des droits d'usage reconnus par la loi notamment :

LP
2:
3.

le prélèvement du bois de chauffage ;
la récolte des fruits sauvages et chenilles, la récolte de plantes médicinales :
la pratique de la chasse et de la pêche coutumières.

La présente annexe définit les règles selon lesquelles s'exerceront ces droits.

IL L'affectation des terres
Conformément au Guide opérationnel fixant les normes d'affectation des terres, le Plan

d'Aménagement, en cours d'élaboration, prévoit 3 séries et 1 zone dont les objectifs

diffèrent :

1. la zone affectée au développement rural ;

2. la série de protection ;

3. la série de conservation ;

4. la série de production.
Les droits et obligations de la société et la population sont différents pour chaque affection,
et sont détaillés dans le Plan d'Aménagement. Une carte indicative, non encore validée par
l'administration, est présentée dans les lignes qui suivent.

A. Zone affectée au développement rural
Afin d'assurer aux communautés locales une réserve foncière pour leurs futures activités
agricoles, sera délimitée en concertation entre la société et les communautés, une zone
affectée au développement rural. Cette zone comprend les défrichements actuels ainsi
qu'une partie des forêts de terre ferme.
L'évaluation de la surface totale prend en compte les pratiques agricoles actuelles (surface
moyenne des champs, temps de jachère et de culture) et la population (population actuelle,
taux d'accroissement, nombre de personnes par foyer).
Sur la concession de Baulu, une première évaluation a été faite, mais reste à être validée
par l'administration. La zone affectée au développement rural pour l'ensemble de la
concession est de 25 897 ha, dont 11 818 ha d'extension. L'ensemble représente près de

9,3 % de la concession.

Cette zone sera retirée de la concession, donc entièrement géré par les communautés

locales.

BASANGA | BONGUDJU IKOFO BOYONGO ISENGE EFUMO RIGOBERT BALONGO

LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE BOONA KANDUKI NKAKE
Fils

2) —__—#

43/54

MINGA’S NZINGA

Secrétaire -

w

Avenant n° 4..à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Outre les activités agricoles, les communautés locales pourront aussi effectuer les
prélèvements destinés au bois de chauffe, à la fabrication de charbon de bois (Makala),
fabrication des meubles ou la construction.

La production de bois d'œuvre pourra y être pratiquée, en particulier dans les zones en
cours de défrichement, en concertation avec les populations et avec l'accord préalable de
l'administration forestière.

La société n'a plus aucun droit dans cette zone. Si des travaux de desserte obligent à
traverser une partie de la zone affectée au développement rural, la société devra négocier
avec les populations pour compenser les éventuels dégâts occasionnés.

La délimitation effective se fera avec l’aide de la population au cours des prochaines années,
avec la pose de plaques ou de peinture tout le long de la limite.

B. La série de protection des zones sensibles
Cette série est composée de l'ensemble des milieux sensibles de la concession, ce qui dans
le cas de la Concession 09/11-Baulu correspond aux zones marécageuses, aux corridors de
protection autour des zones marécageuses et cours d'eau. Sa délimitation sera faite tous les
ans, lors de la préparation de l'Assiette Annuelle de Coupe, par des dégagements à la
machette et des marquages à la peinture.

La largeur minimum des zones sensibles est présentée dans le tableau suivant :

Lieu à protéger Largeur de la zone sensible
Cours d'eau de largeur <10m en hautes 50 m sur chaque rive
eaux
Ravine 10 m de chaque côté
Ruisseau ou marigots 20 m de chaque côté
Marécages 10 m à partir de la limite
Tête de source 150m autour

Sur la concession de Baulu, cette série est pour l'instant estimée à 120.997 ha, soit 43,4 %
de la concession.

Les droits du concessionnaire et des communautés locales sont limités dans cette série,
suivant les règles suivantes :

BASANGA | BONGUDJU IKOFO BOYONGO | ISENGE
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE
Fils

EFUMO RIGOBERT BALONGO
KANDUKI NKAKE

PAPER) SD

44/54 Se ire - éral

Avenant n° A-à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Activité

Réglementation

Exploitation forestière

Réglementée

Extraction de sable, gravier et

cueillette de subsistance

latérite Interdite

Écotourisme Autorisé

Chasse sportive Réglementée, conformément à la législation en
vigueur

Récolte de bois de service, bambou | Réglementée, conformément à la législation en

et rotin vigueur

Chasse de subsistance Per conformément à la législation en

Pêche de subsistance Réglementée, conformément à la législation en
vigueur

Ramassage des fruits sauvages et Autorisé

Agriculture

Autorisé dans les superficies contenues dans la
zone affectée au développement rural
Interdite ailleurs

Exploitation minière

Autorisée avec des restrictions

Récolte de bois d'œuvre à usage

local Interdite
Récolte de bois de chauffage Autorisé
Charbonnage Interdite

C. La série de conservation

Cette série garantit la protection de zones à haute valeur écologique, tant au niveau
faunistique que botanique. Sa délimitation sera effectuée au début de l'application du Plan
d'Aménagement, par la pose de plaques, des marques de peinture et l'ouverture de layon.
Elles seront ensuite entretenues tout au long de la durée de l'aménagement.

Sur la concession de Baulu, cette série est pour l'instant estimée à 14 056 ha, soit 5,0% de

la concession.

C'est sur cette série que les droits de
et suivent les règles suivantes.

la population et du concessionnaire sont le plus limités,

BASANGA | BONGUDJU IKOFO
LOTUTU NGUWA BENKONGA
Fils

BOYONGO | ISENGE | EFUMO | RIGOBERT | BALONGO
ISENKIMBO | ISENGE | BOONA KANDUKI NKAKE

PP

ir Sas ME

| ‘ MINGA’S NZINGA

Sec re - Gégéral
- A

Avenant n° ,4..à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Activité Réglementation
Exploitation forestière Interdite
Extraction de sable, gravier et latérite Interdite
Écotourisme Autorisé
Chasse sportive Interdite
Récolte de bois de service, bambou et rotin Interdite
Chasse de subsistance Interdite
Pêche de subsistance Interdite

Ramassage des fruits sauvages et cueillette de

subsistance AUtoiIse
Agriculture Interdite
Exploitation minière Interdite
Récolte de bois d'œuvre à usage local Interdite
Récolte de bois de chauffage Autorisé
Charbonnage Interdite

«Un aménagement particulier de ces règles sera recherché pour les habitants du
campement Lifomi, inclus dans la zone de conservation ».

D. La série de production ligneuse

C'est la série sur laquelle le concessionnaire exerce son droit de prélèvement de bois
d'œuvre.

Si les droits coutumiers des populations n'y sont pas limités et pour des raisons de sécurité
évidentes, les populations locales ne pourront pas exercer ces droits dans le permis en
cours d'exploitation.

Chaque année, la limite de l'assiette annuelle de coupe sera marquée à la peinture et à la
machette.

Les droits du concessionnaire et des populations sont décrites ci-dessous :

Activité Réglementation

Exploitation forestière En conformité avec le Plan d'Aménagement

Extraction de sable, gravier et|Autorisée

BASANGA | BONGUDJU IKOFO BOYONGO | ISENGE | EFUMO | RIGOBERT | BALONGO
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE | BOONA KANDUKI NKAKE
Fils

FPE AE Ta

Avenant n° .4..à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

latérite

Écotourisme

Autorisé

Chasse sportive

Réglementée, conformément à la législation en vigueur

Récolte de bois de service, bambou
et rotin

Réglementée, conformément à la législation en vigueur

Chasse de subsistance

Réglementée, conformément à la législation en vigueur

Pêche de subsistance

Réglementée, conformément à la législation en vigueur

Ramassage des fruits sauvages et

cueillette de subsistance Autorisé
Agriculture Interdite
Exploitation minière Interdite
de bois d'œuvre à usage Interdite
Récolte de bois de chauffage Autorisé
Charbonnage Interdite

Il. Le prélèvement du bois de chauffage

COTREFOR s'engage à garantir l'exercice de ce droit de la manière suivante: les
communautés locales ont le droit de prélever tout bois mort sur toute l'étendue de la
concession, mise à part sur la série de conservation. Elle a également le droit de récupérer
en forêt, les déchets de grumes, ainsi que le reste de branches des arbres exploités par
COTREFOR, à l'exception des souches elles-mêmes. De même, les communautés locales
ont le droit de couper pour besoin de construction, les bois de services (perche ou
«sticks »), sur toute l'étendue de la concession, mise à part sur la série de conservation.

I. La récolte des fruits et des chenilles, la récolte des plantes médicinales

Afin de garantir pleinement ce droit par les communautés locales, COTREFOR s'engage à

mettre en place une équipe socio-économique qui aura pour mission d'établir, avec les

communautés locales, la liste des produits autres que le bois d'œuvre. Il s'agira en particulier

de produits forestiers :

+ à usage alimentaire (fruits, chenilles, champignons, etc.) :

+ à usage médicinal (feuilles, écorces, racines, etc.) ;

*+ à usage artisanal ou service (feuilles, lianes, tiges, etc.).
Après identification de ces produits, l'équipe socio-économique définira, avec les
communautés locales des règles acceptables (périodes, distances de récolte, etc.)

BASANGA | BONGUDJU IKOFO
LOTUTU NGUWA BENKONGA
Fils

BOYONGO
ISENKIMBO

ISENGE
ISENGE

EFUMO
BOONA

RIGOBERT
KANDUKI

BALONGO
NKAKE

Me EN 7/2

Secrétaire -

MINGA'S NZINGA

éral

Avenant n° /{..à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

permettant aux communautés locales d'exercer pleinement ce droit sans toutefois gêner
COTREFOR dans ces activités d'exploitation.

IV. La pratique de la chasse et de la pêche coutumière

Conformément au Code Forestier, COTREFOR s'engage à garantir aux communautés
locales l'exercice du droit de pêche et de la chasse coutumière, sur toute l'étendue de la
concession mise à part dans la série de conservation.

Cependant, l'exercice de ce droit devra se faire dans les conditions définies par l'arrêté
n°014 du 24 avril 2004 relatif aux mesures d'exécution de la loi 082-002 portant
règlementation de la chasse d’une part et, d'autre part, dans le respect des conventions
internationales ratifiées par la RDC sur la protection des espèces menacées, en particulier la
CITES. Sera ainsi affiché dans différents lieux publics, en particulier au siège du comité local
de gestion, la liste des espèces animales qui ne peuvent être chassées.

En tout état de cause, COTREFOR interdit à ses agents et à ses véhicules le transport
d'armes de chasse, de cartouches et de viande de brousse. Les communautés locales
s'engagent à signaler la présence de toute personne qui s’adonne à la chasse ou pêche
illégale dans la concession.

«les équipes de prospection, travaillant dans des zones très éloignées, pour chasser en
forêt. Ce droit étant limité à de l’autoconsommation directe, avec uniquement 2 fusils. Les
porteurs de fusils devant aussi être en règle vis-à-vis de l'administration en obtenant un
permis de port d'arme ».

V. Les sites sacrés

La société COTREFOR reconnait qu'il existe des sites sacrés au sein de la concession et
notamment dans la série de production. L'équipe socio-économique devra discuter avec les
communautés locales pour localiser ces cites afin de délimiter chaque année des zones
tampons de protection, qui seront marqués à la peinture et par dégagement à la machette.
Aucune activité d'exploitation ne pourra avoir lieu dans ces espaces.

VI. Activités illégales

Pour rappel, un certain nombre d'activités des populations ne sont pas considérées comme
coutumière par la loi. Elles ne peuvent donc pas être réalisées en dehors des zones dédiées
à leur exercice. Cela concerne en particulier les activités agricoles. Les activités coutumières
comme la recherche de produits accessoires et le ramassage de perches sont des activités
qui sont autorisées dans la mesure où elles concernent la consommation individuelle et non
la commercialisation.

BASANGA | BONGUDJU IKOFO BOYONGO | ISENGE | EFUMO | RIGOBERT | BALONGO
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE | BOONA KANDUKI NKAKE

MINGA’S NZINGA

48/54 re - Gépéral
(s
Avenant n° /{..à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Article 20 de l’Avenant

Le présent avenant est complété par l'annexe 19 relative aux modalités de transport de
personnes et de leurs biens incluant les trajets concernés

Conformément à l'article 89, alinéa 3, point C, du Code Forestier, le concessionnaire
forestier COTREFOR s'engage à faciliter le déplacement des personnes et des biens
concernés par les 5 assiettes annuelles de coupe 2011-2015. Le présent document apporte
les précisions nécessaires à la bonne réalisation de ce service.

Ce transport est accordé à titre gratuit. Il sied de rappeler que les véhicules ne sont pas
préparés au transport de passagers et ne détiennent ni de conditions ni d'assurance à cet
effet. Ceci dit, et pour respecter certaines conditions de sécurité, il a été convenu de limiter le
tonnage et le nombre de personnes. La communauté du secteur de LOMAKO a souhaité
que ce service soit rendu sous la forme de transport de marchandises et de personnes vers
les centres commerciaux nationaux, dont en particulier Kinshasa et Mbandaka. C'est
pourquoi la société s'engage à mettre à disposition de la population des places sur les
barges des bois en partance vers Kinshasa, selon le quota suivant :

-__ Pour le Groupement Boyela : 15 personnes
-__ Pour le Groupement Loma : 12 personnes
-__ Pour le Groupement Nsongo-Mboyo : 12 personnes

Ce quota pourra évoluer en fonction des accords successifs, et feront l'objet d'avenant à ce
contrat.

Le point de départ est le port de Baulu et le point d'arrivée sont précisés à chaque voyage en
fonction des besoins de la population et du marché concerné par leurs biens, généralement
un lieu proche de la concession ou en direction de Kinshasa.

Un représentant du comité local de gestion de chaque Groupement indiquera à la société
dans la semaine précédant le départ, le nom et le nombre des personnes à transporter, ainsi
que la destination souhaitée. Un équilibre entre les personnes profitant de ce service sera
recherché tant au niveau de la fréquence par individu.

Le départ et le retour sont prévus en fonction des mouvements de barges de bois et de
matériel (pas de rythme fixe). Les conditions exceptionnelles (sécheresse, manque de bois
pour le changement) peuvent retarder ces voyages. Le directeur de chantier ou son
représentant devra prévenir le plus rapidement possible les CLG, et proposer un nouveau
jour de départ.

Le jour du voyage, un représentant de la société sera présent lors du changement, pour
vérifier l'exactitude des documents fournis par le CLG, la méthode de chargement et le

BASANGA | BONGUDJU IKOFO BOYONGO | ISENGE | EFUMO RIGOBERT BALONGO
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE | BOONA KANDUKI NKAKE
Fils

MINGA'S NZINGA

49/54 ire - Généràt
FF
Avenant n° 4..à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

contenu. Il fait signer à chaque passager une décharge dans laquelle il reconnait que la
Société n'a aucune responsabilité sur sa sécurité pendant toute la durée du voyage

Une fois à bord, le passager est le seul responsable de la surveillance de ses biens, ce qui
veut dire que le concessionnaire forestier ne peut être tenu responsable en cas de perte ou
disparition.

La société garde un droit de regard sur la méthode de chargement et le nombre de
personnes transportées pour garantir une bonne sécurité. Le chargement d'un type de bien
peut aussi être refusé, en particulier pour interdire le transport de marchandise dangereuse
ou illégale. La société s'est engagé d'autre part à ralentir les activités de braconnage, elle ne
peut donc pas accepter le transport de viande de brousse dans un camion ou bateau
COTREFOR, même mis à la disposition de la population.

Si une personne ne respecte pas ces préconisations, sécurité et transport de marchandise
légale, il peut être banni temporairement ou définitivement du transport par COTREFOR en
fonction de la gravité de la faute. Cette décision revient au concessionnaire, mais le CLG et
le CLS donnent un avis consultatif.

Pour rappel, le transport de biens et de personnes dans tous autres véhicules de
COTREFOR, bennes, engins de route ou grumier, est interdit sauf autorisation
exceptionnelle du directeur de chantier. Le non-respect de ces règles pourra entraîner des
sanctions à l'encontre du conducteur et de son aide.

BASANGA | BONGUDJU IKOFO BOYONGO | ISENGE
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE

À AE

PAP | Se |
50/54 ire - Géngral

EFUMO RIGOBERT | BALONGO
BOONA KANDUKI NKAKE

Avenant n° à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Article 20 de l’Avenant

Le présent avenant est complète l'annexe 20 relative au procès-verbal désignation du
Président rentrant du comité local de gestion.

PRos VERBAL BE CODFIR MATI
PRESIREUT DU COMITE Lol DE GESTION DU
Ye LP:1 BEF ALES

ON DE L'ACTUEL.

ŒROUPEHERT.. R

la met,

loi ohux malle Vache, Le roun<ire fe
ù » de face

e ,rund foceloqes pie Îa ma

L'an Cf purs G'rel

1
ANGE Lofurd RaGER (Fil )-

BASANGA | BONGUDJU IKOFO BOYONGO | ISENGE | EFUMO | RIGOBERT | BALONGO
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE | BOONA KANDUKI NKAKE
Fils

PAPA EE

Avenant n° {...à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Toute Le domnunauté pluie en Ce joug à en mg
à mean Polat dut du Oral Joçat- Ha. gun au
acclamaet ape Cnandalusts, monter BASANGA hoTv iv (la).

Ta Æ iii LLoalor|as

fous a data ALt du aNprs et Bo etÆ

$ L- ReuSars Aebalée Len LE Y
Lie en lue ae
ru er oh Ad WAR GE. ou
te - FE Letabte =.

es hokule 2 'InBRElzA age? TE
ce Ladolh - Lérpolee CIE de Œittage A
+ Bnbo Ge Traba dpi CAS

c4 Lombets - Likole chef cu Vage Œ

e 4 Lois

g MGoie LihoFATA dors #1ls
Re lon bo- ph Len rs le 4
CATE NGCNVA  _ Cedk ee
Petenge _Aokese Hréakh (Se)

BAY. Ca A ke es ge Seantart des ire

Bo taie patrice = Reko note bec HN
:5 TFASo-Bebuls Chep da Hess DES
& ARENSE PRE No

que 2onPiar Cher Au ViNAGE Lisoko

Here
ré
BASANGA | BONGUDJU IKOFO BOYONGO ISENGE | EFUMO RIGOBERT BALONGO
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE | BOONA KANDUKI NKAKE

Fils

CRE ei ra

MINGA’S NZINGA

re - raf
Fr

52/54

Avenant n° ,4...à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Ainsi convenu entre les parties, le présent avenant n°./.est établi en 5 exemplaires
originaux et remis à chacune des parties, à l'Administrateur du territoire, à l'Administration
forestière provinciale et à l'Administration centrale des forêts pour son annexion à la clause
sociale, signée le 09 Mai 2011 à BOYELA.

Fait à. Baule... te 4410912018
Pour la signature des membres du Comité local de Gestion
N° Noms Fonction Signature
01 BASANGA LOTUTU Fils Président FE Rapu)
02 BONGUDJU NGUWA Secrétaire rapporteur LL =
03 IKOFO BENKONGA Trésorière :
. sil PS
04 BOYONGO ISENKIMBO Conseiller
05 BALONGO NKAKE Conseiller
06 ISENGE ISENGE Conseiller
07 EFUMO BOONA Représentante de la société
08 RIGOBERT KANDUKI DAS du concessionnaire
Pour le Visa des membres du Comité local de Suivi
N° Noms Fonction Signature
01 LOSANDIJU LOLEKO Conseiller
02 NGOMO ESOLOMWA Conseiller Es
03 ILOLE ROCKY Conseiller RE
04 BAMBOKELA MEMOIRE Conseiller 7
07 RIGOBERT KANDUKI Délégué du |
concessionnaire
Secrétaire - Général
BASANGA | BONGUDJU IKOFO BOYONGO | ISENGE | EFUMO | RIGOBERT | BALONGO
LOTUTU NGUWA BENKONGA | ISENKIMBO | ISENGE | BOONA | KANDUKI NKAKE

Fils

FÉRCPE

Fa

Avenant n° ,4..à l'accord constituant la clause sociale du cahier des charges du contrat de concession
n° 09/11, COTREFOR, Groupement Boyela

Pour la signature de l’Administrateur du territoire

Nom et postnom

Fonction

NSALA BOKANGA Pierre

AT.

BASANGA | BONGUDIJU IKOFO BOYONGO ISENGE EFUMO RIGOBERT BALONGO
LOTUTU NGUWA BENKONGA ISENKIMBO | ISENGE BOONA KANDUKI NKAKE
Fils 2
2 7] Fa Le
J —
54/54 Secrétaire néral

PROCES VERBAL DE CONFIRMATION DE L’ACTUEL PRESIDENT DU:COMITE
LOCAL DE GESTION DU GROUPEMENT BOYELA,
CONCESSION 09/11,COTREFOR

L'an deux mille treize, le neuvième jour du mois de septembre, nous
Administrateur du territoire de BEFALE, NSALA BOKANGA } Pierre,
matricule $S2.RC2.. procédons au remplacement et à l'installation de l'actuel
Président du comité local de gestion monsieur BASANGA LOTUTU ROGER (Fils)
à la place de l’ancien Président Monsieur BASANGA LOTUTU ROGER (Père)
décédé.

En effet, la mission de facilitation et de négociations des'clauses soctatés des
cahiers des charges avait initié une réunion, en vue de ce remplacement en
présence du représentant de la société COTREFOR, monsieur EKUKOLA
ISONTAMBA Jacques, du Représentant du chef de groupement BOYELA, le
titulaire étant empêché pour raisons de service, de la notabilité de tous les
villages du groupement et de la population du groupement BOYELA, dont le
Procès-verbal se trouve en annexe du présent procès-verbal.

Pour ce, en vertu de la responsabilité qui m'est confiée en tant que garant de la
bonne application de l'accord social entre la société COTREFOR et la
communauté locale du groupement BOYELA, je signe le présent procès-verbal
pour faire valoir ce que de droit.

Pour le groupement BOYELA Pour l’Administrateur du territoire de BEFALE

COTREFOR

COTREFOR

COMPAGNIE DE TRANSPORT ET D'EXPLOITATION FORESTIERE

Acte de désignation

Monsieur José NZAU ne faisant plus partie de la Société,
COTREFOR désigne ce jour Monsieur Valère BOSANGA comme son
Représentant au sein du Comité local de gestion et de
suivi pour se conformer aux prescrits de la Clause
sociale du cahier des charges (avenant) qui lie la société

à la communauté locale de BOYELA.
Fait à Kinshasa, le 07/09/2013

José NÇA'S NZINGA
e
Le

MINGA'S NZINGA

Secrétaire - Général

BLD DU 30 JUIN N°3642, KINSHASA/GOMBE REP.DEM. DU CONGO NRC. 45091KIN ID.NAT.D 87603 Z ***
